Citation Nr: 0731991	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-36 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as due to service during the Persian Gulf 
War.

2.  Entitlement to service connection for a respiratory 
condition, to include as due to service during the Persian 
Gulf War.

3.  Entitlement to service connection for a right knee 
condition, to include as due to service during the Persian 
Gulf War.

4.  Entitlement to service connection for a left knee 
condition, to include as due to service during the Persian 
Gulf War.

5.  Entitlement to service connection for a right ankle 
condition, to include as due to service during the Persian 
Gulf War.

6.  Entitlement to service connection for a left ankle 
condition, to include as due to service during the Persian 
Gulf War.

7.  Entitlement to service connection for arthritis, to 
include as due to service during the Persian Gulf War.

8.  Entitlement to service connection for a urinary tract 
infection, to include as due to service during the Persian 
Gulf War.

9.  Entitlement to service connection for chronic low back 
strain, to include as due to service during the Persian Gulf 
War.

10.  Entitlement to service connection for a bilateral eye 
condition, to include as due to service during the Persian 
Gulf War.

11.  Entitlement to service connection for migraine 
headaches, to include as due to service during the Persian 
Gulf War.

12.  Entitlement to service connection for a stomach 
condition, to include as due to service during the Persian 
Gulf War.

13.  Entitlement to service connection for memory loss, to 
include as due to service during the Persian Gulf War.

14.  Entitlement to service connection for insomnia, to 
include as due to service during the Persian Gulf War.

15.  Entitlement to service connection for sinusitis, to 
include as due to service during the Persian Gulf War.

16.  Entitlement to service connection for alcohol addiction, 
claimed as secondary to PTSD.

17.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to September 
1991.  He served in the Southwest Asia Theater of Operations 
from August 1990 to March 1991 and is in receipt of the 
Southwest Asia Service Medal with two bronze stars and the 
Combat Infantryman Badge.  See May 2005 record of 
proceedings.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The appeal concerning the issue of service connection for 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  The veteran does not have a respiratory condition.


2.  The veteran does not have a right knee condition.

3.  The veteran does not have a left knee condition.

4.  The veteran does not have a right ankle condition.

5.  The veteran does not have a left ankle condition.

6.  The veteran does not have arthritis.

7.  The veteran does not currently have a urinary tract 
infection.

8.  There is no evidence that the veteran's chronic low back 
strain is etiologically related to active service.

9.  There is no evidence that the veteran's bilateral eye 
condition is etiologically related to active service.

10.  There is no evidence that the veteran's migraine 
headaches are etiologically related to active service.

11.  There is no evidence that the veteran's diagnosed 
stomach condition of gastroesophageal reflux disease (GERD) 
is etiologically related to active service.

12.  There is no evidence that the diagnosis of memory loss 
is etiologically related to active service.

13.  The veteran does not have a diagnosis of insomnia.

14.  There is no evidence that the veteran's active nasal 
sinus disease is etiologically related to active service.  

15.  The veteran's alcohol addition is proximately due to or 
the result of service-connected PTSD.  


16.  The veteran's PTSD is shown to cause occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking or mood, but does 
not cause total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
condition, to include as due to service during the Persian 
Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

2.  The criteria for service connection for a right knee 
condition, to include as due to service during the Persian 
Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

3.  The criteria for service connection for a left knee 
condition, to include as due to service during the Persian 
Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

4.  The criteria for service connection for a right ankle 
condition, to include as due to service during the Persian 
Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

5.  The criteria for service connection for a left ankle 
condition, to include as due to service during the Persian 
Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

6.  The criteria for service connection for arthritis, to 
include as due to service during the Persian Gulf War, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  

7.  The criteria for service connection for a urinary tract 
infection, to include as due to service during the Persian 
Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  


8.  The criteria for service connection for chronic low back 
strain, to include as due to service during the Persian Gulf 
War, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

9.  The criteria for service connection for a bilateral eye 
condition, to include as due to service during the Persian 
Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

10.  The criteria for service connection for migraine 
headaches, to include as due to service during the Persian 
Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

11.  The criteria for service connection for a stomach 
condition, to include as due to service during the Persian 
Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

12.  The criteria for service connection for memory loss, to 
include as due to service during the Persian Gulf War, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  

13.  The criteria for service connection for insomnia, to 
include as due to service during the Persian Gulf War, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  

14.  The criteria for service connection for sinusitis, to 
include as due to service during the Persian Gulf War, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  

15.  The criteria for service connection for alcohol 
addiction as secondary to service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2007).  

16.  The criteria for the assignment of a 70 percent rating 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection claims

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  No compensation 
shall be paid if the disability is a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Therefore, direct service connection for substance 
abuse is not available as a matter of law.  This does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability.  Allen v. 
Principi, 237 F. 3d 1368, 1376 (2001).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2007).  

Under legislation specific to Persian Gulf War veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness that 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2007).  

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002) and 38 C.F.R. § 
3.317(a)(2)(i) (2007).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (2007).  There cannot be any affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2007).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) (2007).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  38 C.F.R. § 
3.317(a)(2)(3) (2007).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c) 
(2007).

The veteran contends that he has a respiratory condition, 
bilateral knee and ankle conditions, a stomach condition, 
memory loss, insomnia, sinusitis, arthritis, chronic low back 
strain, a bilateral eye condition, migraine headaches and a 
urinary tract infection as a result of service, to include 
his service during the Persian Gulf War.  He also contends 
that his service-connected PTSD has resulted in his addiction 
to alcohol.  See VA Form 21-526 received December 2001; VA 
Forms 21-4138 dated November 2001, April 2002, and August 
2003.  

As noted in the Introduction, the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  Therefore, he qualifies for consideration for 
presumptive service connection for disabilities resulting 
from undiagnosed illness or unexplained chronic multi-symptom 
illness.  

The veteran's service medical records reveal that he was seen 
with complaint of right eye irritation after something struck 
his eye while he was running in the field.  He was assessed 
with corneal abrasion in the right eye, which was irrigated 
with a solution.  See June 1993 health record.  There was no 
record of treatment for the right eye beyond June 1993 and 
the service medical records are devoid of reference to 
complaint of, or treatment for, left eye problems.  The 
service medical records are also devoid of reference to 
complaint of, or treatment for, a respiratory condition, 
bilateral knee or ankle conditions, a stomach condition, 
memory loss, insomnia, sinusitis, arthritis, chronic low back 
strain, migraine headaches and a urinary tract infection.  
During an August 1995 examination, the veteran reported 
having sinusitis, frequent indigestion, and stomach, liver or 
intestinal trouble, but denied swollen or painful joints; 
frequent or severe headache; eye trouble; ear, nose or throat 
trouble; hearing loss; leg cramps; arthritis, rheumatism or 
bursitis; bone, joint or other deformity; lameness; recurrent 
back pain; and "trick" or locked knee.  Clinical evaluation 
of all his systems was normal.  See August 1995 reports of 
medical examination and history.  

The post-service medical evidence of record consists entirely 
of VA treatment records and VA compensation and pension (C&P) 
examination reports.  During a May 2002 VA C&P nose, sinus, 
larynx and pharynx examination, the veteran reported 
recurrent nasal catarrh, postnasal drip, and nasal 
obstruction.  Physical examination revealed congested nasal 
mucosa and tenderness over the maxillary sinus on the left 
side and congested postnasal space.  The larynx and pharynx 
showed normal mucosa and there was no laryngeal or pharyngeal 
disease.  In pertinent part, the veteran was diagnosed with 
active nasal sinus disease.  No opinion of the etiology was 
provided.  


During a May 2002 VA C&P miscellaneous neurological disorders 
examination, the veteran reported a history of headaches, 
memory loss and back pain since the Gulf War.  He described 
the headaches as a throbbing type pain, at times pounding, 
located on the left frontal and temporal region.  The 
headaches are occasionally associated with blurred vision, 
photophobia and nausea but no vomiting.  They occur about two 
to three times per week and can last for hours to days.  The 
veteran also reported pulling a back muscle while bending 
down during service, which has resulted in lower back pain 
since that time with occasional radiation to, and numbness 
and weakness of, both legs.  The veteran also reported a 
history of memory loss since his service in the Gulf War.  He 
indicated that he could not properly remember the names of 
familiar persons and forgets the names of his relatives.  The 
veteran also indicated that he misplaces things and objects 
and gets confused at times.  The examiner reported that the 
veteran's past medical history was significant for history of 
alcohol abuse and continuous alcohol dependence.  The 
examiner also reported a history of urinary tract infection, 
eye condition, arthritis of the ankles, sinusitis and 
insomnia.  After physical examination, the veteran was 
diagnosed in pertinent part with migraine headaches, memory 
loss and chronic lower back strain.  No opinion of the 
etiology was provided.  

The veteran also underwent a liver, gallbladder and pancreas 
VA C&P examination in May 2002, at which time he reported a 
history of urinary tract infection during service with 
symptoms of urinary burning, increased frequency and foul 
odored and darkened urine.  The veteran indicated that he did 
not seek medical treatment or take any medication, but that 
the condition partially resolved on its own such that the 
symptoms of frequency, burning and the smell disappeared.  
The veteran reported current problems with urinary dribbling, 
delayed frequency and pain on urination.  He also indicated 
that he was found to have urinary stones in 1997, which was a 
problem different to the one he had during service.  The 
examiner ordered a urinalysis and a chem-7 laboratory 
examination, which were both within normal limits.  The 
veteran was diagnosed with questionable history of urinary 
tract infection in service.  

During a May 2002 VA C&P joints examination, the veteran 
indicated that he had problems with his knees, ankle and 
back.  He reported that he was unable to recall any 
precipitating trauma or accident to the back region, but 
indicated that he felt his symptoms began in 1991 from 
loading and unloading heavy equipment and ammunition.  He 
indicated that he did not report any injury or receive any 
treatment while in service.  The veteran was also unable to 
identify the precipitant trauma that caused his knee 
condition, but felt that running with boots in the sand in 
mid-1991 and jumping out of airplanes while in Airborne 
School may have caused the condition.  He also denied 
reporting any knee problems or seeking any medical attention 
while in service.  The veteran also denied having sought any 
treatment for his knee since his discharge.  As with his back 
and knees, the veteran did not report any direct trauma to 
his ankles, but indicated that jumping from a personal 
carrier (truck) to the ground while working as a driver in 
the military may have precipitated the problem.  The VA 
examiner ordered x-rays of the veteran's lumbar spine, knees 
and ankles which contained impressions of five true lumbar 
vertebral bodies with transitional S1 with spina bifida 
deformity of S1; minimal disc space narrowing with minimal 
anterolisthesis of L5 on S1; normal study of the left and 
right knees; and normal study of the right and left ankles, 
respectively.  No opinion on the etiology of the disc space 
narrowing with anterolisthesis was provided.  

Lastly, the veteran underwent a VA C&P eye examination in May 
2002, at which time he reported having itchy red eyes.  He 
also indicated that his left eye had been hit with a tree 
limb in approximately 1991.  Examination revealed that 
spectacle corrected distance acuities were 20/20, 
bilaterally, the peripheral fields were full to confrontation 
testing bilaterally, extra ocular muscle movements were full, 
and the pupils were round and reactive to light in both eyes 
with no afferent defect.  Slit lamp examination revealed a 
ptyrgium nasal in the right eye, and in both eyes, trace 
bulbar injection, arcus senilis, a quiet anterior chamber, a 
flat iris and a clear lens.  Applantation pressure was 12mm 
Hg in each eye and dilated fundus examination showed a cup to 
disc ration of 0.2 in the right eye and 0.25 in the left eye.  
The macula and vessels were normal in both eyes.  The veteran 
was diagnosed with ocular allergy with symptoms greater than 
signs.  No opinion regarding the etiology of the ocular 
allergy was provided.  

VA records reveal that the veteran has received treatment 
related to his eyes, stomach, and back, as well as for 
urological problems and nasal congestion.  The records 
discussed below are the only records related to his eyes, 
stomach, back, sinuses and urological system, and there are 
no post-service medical records related to treatment for 
migraine headaches, a respiratory condition, memory loss, 
insomnia or arthritis.  

The veteran complained of urgency incontinence in September 
2002 and a urology consult was requested.  An October 2002 
renal ultrasound was normal and an impression of long-
standing history of urgency with urge incontinence was made 
during a November 2002 urology consult.  In December 2002, a 
cystoscopy, which had been ordered to rule out a neurogenic 
bladder, was normal.  

The veteran complained of nasal congestion in November 2002 
and an initial impression of allergic rhinitis was made.  A 
May 2002 sinus x-ray taken in conjunction with the VA 
examination contained an impression of hypoplastic frontal 
sinuses and possible chronic sinusitis on the left.  

The veteran complained of nausea and a burning epigastric 
pain with reflux symptoms in August 2003.  An assessment of 
GERD was made.  See ambulatory care note.  A September 2003 
abdominal ultrasound revealed no gallstones or dilated ducts 
and a previous x-ray of the abdomen taken in October 2002 was 
negative.  

The veteran was also treated on several occasions for low 
back pain and was referred for therapy.  See July 2002 and 
May 2003 physical medicine and rehabilitation consult notes.  
A May 2004 ophthalmology consult reveals that the veteran had 
a ptyrgium in his right eye and a pinguelcula in his left.  

The evidence of record does not support these claims for 
service connection.  As an initial matter, 38 C.F.R. § 3.303 
requires that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  There is 
no evidence of record to indicate that the veteran has been 
diagnosed with a urinary tract infection, a respiratory 
condition, bilateral knee or ankle conditions, insomnia or 
arthritis.  In the absence of evidence that the veteran 
currently has a urinary tract infection, a respiratory 
condition, bilateral knee and ankle conditions, insomnia, or 
arthritis, service connection is not warranted and the claims 
must be denied.  See id.; 38 C.F.R. § 3.303.  

Nor is service connection warranted for the veteran's 
remaining claims.  Although the veteran was seen with 
complaint of right eye problems during service and was 
assessed with a corneal abrasion, there is no post-service 
medical evidence to suggest that this condition continued 
after service.  Rather, the post-service medical evidence 
reveals that the veteran's eye conditions include ocular 
allergy, a right ptyrgium, and a left pinguelcula.  There is 
no medical evidence linking these conditions to service.  In 
addition, although the post-service medical evidence 
establishes that the veteran has a chronic low back strain, 
migraine headaches, GERD, memory loss and a sinus disease, 
the service medical records do not contain any references to 
problems with the veteran's back, headaches, stomach, memory, 
or sinuses, the post-service treatment and diagnoses of these 
problems came years after the veteran's discharge from 
service, and there is no evidence linking these conditions to 
service.  In the absence of medical evidence establishing 
that the veteran has a bilateral eye condition, chronic low 
back strain, migraine headaches, a stomach condition, memory 
loss and sinusitis as a result of service, service connection 
must be denied on a direct basis.  

As noted above, the veteran contends that his disabilities 
are the result of service during the Persian Gulf War.  Due 
to his service in the Southwest Asia Theater of Operations, 
he qualifies for consideration of presumptive service 
connection for disabilities resulting from undiagnosed 
illness or unexplained chronic multi-symptom illness.  Also 
as noted above, there is no medical evidence to suggest that 
the veteran has a respiratory condition, bilateral knee or 
ankle disabilities, or insomnia.  In the absence of signs or 
symptoms such as muscle pain, joint pain, signs or symptoms 
involving the respiratory system (upper or lower), and sleep 
disturbances, the veteran's claims for service connection for 
a respiratory condition, a bilateral knee condition, a 
bilateral ankle condition and insomnia must fail on a 
presumptive basis.  See  38 C.F.R. § 3.317(a)(1)(b) (2007).  

Service connection on this basis must also be denied for 
migraine headaches, chronic low back strain, and a stomach 
condition.  Although the veteran was diagnosed with migraine 
headaches and chronic lower back strain during the May 2002 
miscellaneous neurological disorders examination, the medical 
evidence of record fails to establish that he has had 
continual complaints of, or receives continuing treatment 
for, migraine headaches and back pain.  In the absence of 
evidence to establish that the veteran's headaches and back 
complaints have, at minimum, demonstrated a six-month period 
of chronicity as required under 38 C.F.R. § 3.317(a)(2)(3) 
(2007), service connection must be denied.  See VA records.  
The veteran's claim for service connection for a stomach 
condition must also be denied on a presumptive basis as his 
stomach problems have been attributed to GERD, which is a 
clinical diagnosis.  

The only remaining claim for service connection is the 
veteran's contention that his alcohol addiction is 
proximately due to or the result of service-connected PTSD.  
A May 2004 record from Dr. M.D. James reported that the 
veteran had a history of severe alcohol intake beginning with 
his discharge from the military, and had been treated at VA 
facilities for alcoholism and PTSD.  Dr. James also indicated 
that at that time, the veteran had been abstinent for three 
years.  

During a July 2006 VA C&P review examination for PTSD, the 
examiner reported that the veteran has a history of alcohol 
dependence in the past.  The veteran indicated that this 
began after his service in the Persian Gulf, that he was not 
a heavy alcohol user prior to service, and that he did not 
use alcohol very heavily during his teenage years.  The 
examiner reported that it is as likely as not that the 
veteran's alcohol dependence is related to his PTSD.  The 
examiner noted that the veteran reported that his father used 
to take him to the bars since he was eight or ten years old, 
but that he was not using alcohol heavily at that time.  The 
veteran also reported that his alcohol consumption 
dramatically increased after the Persian Gulf War primarily 
because of his loneliness and his attempts to self-medicate.  

The evidence of record supports the claim for service 
connection for alcohol addiction on a secondary basis.  
Although Dr. James' May 2004 record reported that the veteran 
had been abstaining from consuming alcohol, a May 2007 letter 
from Dr. James reports that he was recommending participation 
in Alcoholics Anonymous (AA).  Dr. James also noted that the 
veteran's workplace supervisors had indicated that his job 
security was threatened by his alcohol intake and chronic 
absences.  Moreover, the July 2006 VA examiner opined that 
the veteran's alcohol dependence is as likely as not related 
to PTSD.  In light of the foregoing, the Board finds that 
service connection is warranted for alcohol addition as 
proximately due to or the result of PTSD.  See 38 C.F.R. 
§ 3.310(a) (2007).  

II.	Increased rating claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, as this appeal involves the initial 
rating assigned for service-connected PTSD.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support the assignment of different percentage 
ratings during the period in question.  

Service connection for PTSD was granted with a 50 percent 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective December 7, 2001.  A temporary total 
disability rating was assigned due to hospitalization over 21 
days for the period beginning August 19, 2001.  The 50 
percent evaluation was then re-implemented effective November 
1, 2002 and has been in effect since that time.  See 
September 2005 rating decision.  

The veteran underwent a VA C&P initial evaluation for PTSD 
examination in May 2002, at which time he indicated that he 
had never received any psychiatric treatment in the past.  He 
reported a history of suicidal ideation, a history of vague 
auditory hallucinations, and a history of getting into 
fights.  The veteran also indicated that he had nightmares 
and flashbacks, was hypervigilant, startled easily, was 
depressed with diminished interest, felt worthless, and had 
poor energy, concentration and sleep.  He reported working 
for the post office for the past three years and indicated 
that he did not get along with his co-workers.  The veteran 
also reported living alone and not having any friends, 
although he had some contact with his family.  Mental status 
examination revealed that the veteran was dressed casually 
and was cooperative.  His mood was neutral, affect was 
appropriate, speech was normal, there were no perceptual 
problems, and thought processes and content were normal.  The 
veteran denied any suicidal or homicidal ideations and he was 
oriented to person, place and time.  Memory was one out of 
three, he was unable to do serial sevens, and insight, 
judgment and impulse control were fair.  The veteran was 
diagnosed with PTSD and major depression, and was assigned a 
Global Assessment of Functioning (GAF) score of 45.  The 
examiner noted that the veteran had moderate symptoms, was 
isolative, and was considered competent.  

In a May 2004 letter, Dr. James reported that he was seeing 
the veteran in outpatient psychotherapy at the Jersey City 
Vet Center.  The veteran presented as "wired" (as if still 
in combat mode) and could not relax or enjoy life.  During 
session, he was often tearful and agitated, to the point of 
pacing.  The veteran reported craving isolation and fearing 
emotional closeness to others.  He had never married, lived 
alone, and had been unable to sustain an intimate emotional 
relationship with a woman.  The veteran avoided crowds and 
social events, was hypervigilant and startled easily, sleep 
was chaotic and was characterized by frequent disturbing 
dreams containing imagery related to unresolved combat 
trauma.  His work at the post office was reportedly in 
jeopardy as a result of his difficulty with authority and 
discomfort at intimacy or closeness with others in the 
workplace.  The veteran also reported being "written up" at 
work for sleeping on the job, and he indicated he feared 
talking to people and interacting at work for fear he would 
"blow up."  Dr. James indicated that the veteran's 
psychological and emotional state prevented him from 
returning to his chosen profession of teaching after his 
discharge from service.  He also reported that the veteran 
continuously and chronically re-experienced trauma involving 
civilians and children in the form of distressing 
recollections and imagery; disturbing dreams; dissociative 
flashback episodes in response to certain stimuli; avoidance; 
numbing; loss of interest in life and rewarding activities; 
estrangement and alienation from others; impaired affect as 
in inability to have feelings of love, affection, and 
intimacy; feelings of impending doom or disaster; 
irritability and outbursts of anger; hypervigilance; and 
exaggerated startle response.  

In June 2004, Dr. James reported that he continued to see the 
veteran in outpatient psychotherapy and had administered the 
Beck Depression Inventory.  The veteran's score was 50, which 
the Beck interprets as "extreme depression."  Dr. James 
also administered the Post-traumatic Stress Diagnostic Scale.  
The results revealed a severe level of impairment in 
functioning, chronic symptom duration, delayed onset, 17 of 
17 endorsed symptoms, and a score of 49 out of 51 in symptom 
severity.  In February 2005, Dr. James reported that the 
veteran continued his outpatient therapeutic work in an 
attempt to reduce and manage his symptoms and to develop new 
cognitive and behavioral skills.  

The veteran underwent a VA C&P review examination for PTSD in 
July 2006.  The examiner noted that the veteran had been 
getting some treatment for PTSD and psychotherapy.  He was 
taking 100mg of Trazodone at bedtime and 150mg of Zoloft per 
day.  The veteran indicated this treatment had benefited him.  
There was no history of suicidal behavior or violence.  The 
veteran reported nightmares, flashbacks, hypervigilance, easy 
startle reflex, depression, anxiety, irritability, and social 
withdrawal, which had been present for many years without 
remission and which seemed to be moderately severe in nature.  
The veteran also reported working for the post office and not 
getting along with people there, but denied missing any time 
from work.  The examiner reported that the veteran had a 
long-term lady friend, but reported that the relationship was 
troubled.  He does not keep in touch with friends or maintain 
contact with his relatives, who are all in Puerto Rico.  
Mental status examination revealed that the veteran was 
casually dressed and cooperative.  Mood was depressed and 
affect was blunted.  His speech, thought process and content 
were normal and there were no perceptual problems or 
homicidal or suicidal ideation.  Insight, judgment and 
impulse control were fair and the veteran was oriented to 
person, place and time.  The veteran was diagnosed with PTSD 
and a GAF score of 40 was assigned.  The examiner reported 
that the veteran had moderately severe symptoms and had 
problems at work and in relationships.  

A May 2007 letter from Dr. James again reported the findings 
of the Beck Depression Inventory and Post-traumatic Stress 
Diagnostic Scale.  He indicated that the veteran is severely 
impaired and highly dysfunctional, and especially struggles 
with the affective numbing aspect of PTSD in that he 
chronically fears closeness or intimacy with others.  He 
craves isolation and is sometimes housebound.  The veteran 
also suffers with severe and chronic occupational and social 
impairment.  

The veteran testified that he has an arrangement with his 
employer under the Family Medical Leave Act (FMLA) due to his 
PTSD and his frequent absences from work.  He indicated that 
this arrangement makes it easier for him to go to doctors' 
appointments.  See June 2007 hearing transcript.

The evidence of record supports the assignment of a 70 
percent rating, but no higher, for PTSD.  Although during VA 
examination the veteran's impulse control was described as 
fair, the record reflects that he was involved in 
altercations in 1998 and again in 2003.  The 1998 altercation 
resulted in an assault charge, which was later dropped.  See 
June 2007 hearing transcript.  In 2003, the veteran was 
admitted to a VA facility for fighting with an individual who 
was allegedly harassing the veteran in a non-specific manner. 
The veteran became enraged and attempted to thwart off the 
individual with an umbrella.  The other individual pushed the 
umbrella aside and the veteran then struck him in the jaw.  
See e.g., September 2003 mental health and behavioral 
sciences (MH&BS) initial assessment.  The veteran was put on 
COSV for unpredictable behavior and possible harm to self or 
others.  See September 2003 nursing MH&BS progress note.  

The evidence also indicates that the veteran has suffered 
from recurrent and intrusive distressing recollections of the 
traumatic event (nightmares and flashbacks) and depression.  
He also has an excessive desire for isolation and privacy and 
is unable to establish and maintain effective relationships.  
The veteran has had various work-related problems related to 
his current job at the post office (threatened job security 
due to chronic absences; agreement with employed under the 
FMLA regarding excused absences), and was unable to maintain 
his employment as a teacher after his discharge from service 
due to his PTSD.  See records from Dr. James.  In addition, 
although the veteran's GAF scores have fluctuated between 35 
and 62, the most recent score of 40 was assigned following 
the veteran's July 2006 VA review examination.  This score 
represents some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
See Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, Washington, D.C., American Psychiatric 
Association (1994) (DSM-IV).  The Board finds that these 
symptoms more nearly approximate the criteria for a 70 
percent evaluation as the veteran exhibits both occupational 
and social impairment, with deficiencies in work, family 
relations and mood.  As such, a rating of 70 percent is 
warranted.  

The evidence does not support a finding that the veteran's 
PTSD produces total occupational and social impairment to 
warrant a 100 percent rating for service-connected PTSD.  See 
38 C.F.R. § 4.7 (2007).  The veteran testified that he is 
still employed with the post office, and there is no evidence 
he exhibits symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As service connection has been granted for alcohol addiction 
as secondary to service-connected PTSD, any defect in the 
notice or assistance given to the veteran was harmless.  
Also, as the claim for service connection for bilateral 
hearing loss is being remanded for additional evidentiary 
development, the Board need not now discussed whether the 
duties to notify and to assist the claimant concerning this 
claim have been met.

As for the other issues now before the Board, prior to the 
issuance of the November 2002 rating decision that is the 
subject of the appeal, the veteran was informed of the 
necessary evidence to substantiate a claim for service 
connection (to include on the basis of his service in the 
Southwest Asia Theater of Operations); that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claims.  See January 2002 letters.  

The Board acknowledges that the veteran was not informed of 
the need to send any evidence in his possession that pertains 
to the claims.  Neither the veteran nor his representative 
has raised any notice errors on appeal, and since the veteran 
had a meaningful opportunity to participate in the 
adjudication process, he was not prejudiced by this omission.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  The Board also acknowledges that the veteran 
was not provided notice of what evidence was necessary to 
support a claim for increased rating prior to the initiation 
of his appeal.  The veteran's disagreement with the initial 
rating, however, stems from a notice of disagreement, which 
is subject to section 7105 procedures.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (2004).  The Board is bound to follow this 
precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002).  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. At 187.  The veteran was also given notice of the 
appropriate disability rating and effective date of any grant 
of service connection in a March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical and VA treatment 
records were obtained and he was given several appropriate VA 
examinations in connection with his claims.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for a respiratory condition, to include as 
due to service during the Persian Gulf War, is denied.

Service connection for a right knee condition, to include as 
due to service during the Persian Gulf War, is denied.

Service connection for a left knee condition, to include as 
due to service during the Persian Gulf War, is denied.

Service connection for a right ankle condition, to include as 
due to service during the Persian Gulf War, is denied.

Service connection for a left ankle condition, to include as 
due to service during the Persian Gulf War, is denied.

Service connection for arthritis, to include as due to 
service during the Persian Gulf War, is denied.

Service connection for a urinary tract infection, to include 
as due to service during the Persian Gulf War, is denied.

Service connection for chronic low back strain, to include as 
due to service during the Persian Gulf War, is denied.

Service connection for a bilateral eye condition, to include 
as due to service during the Persian Gulf War, is denied.

Service connection for migraine headaches, to include as due 
to service during the Persian Gulf War, is denied.

Service connection for a stomach condition, to include as due 
to service during the Persian Gulf War, is denied.

Service connection for memory loss, to include as due to 
service during the Persian Gulf War, is denied.

Service connection for insomnia, to include as due to service 
during the Persian Gulf War, is denied.

Service connection for sinusitis, to include as due to 
service during the Persian Gulf War, is denied.

Service connection for alcohol addiction as secondary to PTSD 
is granted.

Entitlement to a 70 percent disability rating for PTSD is 
granted.


REMAND

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

On the authorized audiological evaluation in December 2002, 
which is the only audiological testing of record, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
10
0
5
10
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
See audiology consult.  Although the speech recognition score 
of 92 percent on the right could support a finding that the 
veteran has current right ear hearing loss disability, the 
record does not clearly indicate that the Maryland CNC Test 
was used.  Nor does the record contain an opinion concerning 
whether any existing hearing loss is related to the veteran's 
military service.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

As the three requirements of 38 C.F.R. § 3.159(c)(4) are met, 
the veteran should be scheduled for an examination to 
determine whether he has current hearing loss and, if so, 
whether it is related to his active military service.  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

This matter is REMANDED to the AMC for the following action:

1.  Schedule the veteran for an 
examination to assess the veteran's 
hearing loss and to determine whether it 
is related to his active military 
service.  The claims folder should be 
made available to the examiner for 
review.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current hearing loss is 
related to disease, injury, or event 
during the veteran's active military 
service. 

2.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be given a supplemental statement 
of the case and the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


